Title: To James Madison from Sylvanus Bourne, 20 February 1806 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


                    § From Sylvanus Bourne. 20 February 1806, Amsterdam. “I take this occasion to repeat by way of duplicate that it may tend to relieve our navigation in this Country from considerable embarrasment under the operation of the quarantine Laws—if the Bills of health taken by the masters of our Vessells in the respective Ports of their departure are accompanied by a Certificate from the Commercial agents of this Country resident in said Ports and as there are not Batavian Agents in all Ports perhaps it may be well that the Consul General at Philadelphia should send on Blank Certificates to the several ports to be filled up by the Collectors the want of the Certificate of their Consular agents has been frequently given as a reason why our Vessells are obliged to remain under quarantine Such a Certificate being viewed by them as a confirmation of the facts stated in the Bills of health.”
                